Citation Nr: 0814347	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for numbness of the 
left leg, secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2004 and July 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied the veteran's claims of entitlement to 
service connection for a low back disability, a left leg 
disability, secondary to the low back disability, and 
bilateral hearing loss.  In October 2007, the veteran 
testified before the Board at a hearing that was held at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, it appears that additional treatment records are 
outstanding.  In October 2007 testimony before the Board, the 
veteran reported that he first sought clinical treatment for 
his low back disability at the VA medical facility in 
Oklahoma City, Oklahoma, within one year of his separation 
from service.  These records have not yet been obtained.  
Because these may include records that are pertinent to the 
veteran's claims, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Additionally, in October 2007 testimony before the Board, the 
veteran stated that he was receiving ongoing treatment for 
his low back and left leg from two different private 
physicians.  While treatment records from these physicians 
respectively dated from March 2004 to June 2004, and from 
February 2005 to December 2005 have been associated with the 
record, it appears that there are additional treatment 
records that have not yet been obtained.  As these records 
are pertinent to the veteran's claims for service connection 
for a lumbar spine disability and for a left leg disability 
secondary to the low back disability, they are relevant and 
should be obtained.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record reflects that the veteran has been service-
connected for tinnitus that developed as a result of acoustic 
trauma in service.  He asserts that his current bilateral 
hearing loss developed as a result of the same acoustic 
trauma sustained in service.  On examination conducted on 
behalf of VA in July 2006, the veteran was diagnosed with 
bilateral sensorineural hearing loss.  However, the severity 
of his hearing loss was such that it did not comport with 
VA's criteria for consideration as a disability.  See 38 
C.F.R. § 3.385 (2007).  Accordingly, his claim of entitlement 
to service connection for bilateral hearing loss was denied.  
However, in October 2007 testimony before the Board, the 
veteran and his spouse asserted that his hearing loss had 
worsened since the date of the July 2006 examination.  As the 
record reflects that the veteran experienced acoustic trauma 
in service and that his hearing loss may now be of a level of 
severity that comports with VA's criteria for consideration 
as a disability, the Board finds that a remand for an 
additional examination is necessary in order to determine 
whether the veteran's hearing loss meets the criteria for 
service connection.

With regard to his claim of entitlement to service connection 
for a low back disability, the veteran's service medical 
records are silent as to complaints or diagnoses of a low 
back disability.  The veteran, however, is competent to 
report the incurrence of a low back injury in service, as 
that injury is capable of lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board 
additionally finds the veteran's testimony in this regard to 
be credible.  To date, no medical professional has opined as 
to the relationship between the current low back disability 
and the veteran's period of active service.  However, the 
veteran has not yet been afforded a VA examination.  
Accordingly, it remains unclear to the Board whether the 
veteran's current low back disability is related to the 
injury sustained in service.  As a VA examiner has not yet 
had the opportunity to review the veteran's claims file and 
render an opinion as to whether the veteran's current low 
back disability is related to an injury sustained in service, 
and such a relationship is unclear to the Board, the Board 
finds that a remand for an examination and etiological 
opinion is in order.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Oklahoma City, Oklahoma dated 
from December 1974 to the present.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
records from the veteran's private 
physicians, Arthur Conley, M.D., at 
Oklahoma Sports Science and 
Orthopaedics, and Vatsala N. Shah, 
M.D., at 721 N.W. Sixth St, Suite A, 
Oklahoma City, Oklahoma, dated from 
June 2004 to the present. 

3.  Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the nature, 
extent, and etiology of his hearing 
loss.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate testing, including an 
audiological evaluation, shoulder be 
completed.  

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is as likely 
as not (50 percent probability or 
greater) that any currently diagnosed 
sensorineural hearing loss is causally 
related to his period of active 
service, including exposure to 
hazardous noise.  The examiner should 
take into account the veteran's lack of 
a significant history of post-service 
noise exposure, and specifically 
address any reasons why his tinnitus 
may be presumed to be the result of 
acoustic trauma in service but his 
current hearing loss may not.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
diagnosed low back and left leg 
disabilities.  All appropriate testing, 
including radiographic studies, should 
be completed.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

The examiner should specifically opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that any currently diagnosed low back 
disability is related to the alleged 
injury sustained in service.  In this 
regard, the examiner should consider 
the veteran's statements regarding the 
incurrence of the low back disability, 
in addition to his statement regarding 
the continuity of symptomatology, as 
well as the lay statements provided by 
the veteran's spouse regarding the 
incurrence of the injury and the 
continuity of symptomatology.  The 
examiner should also provide an opinion 
as to the approximate date of onset of 
any currently diagnosed low back 
disability.  

Further, the examiner should opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
any diagnosed left leg disability is 
related in any way to, or is aggravated 
by, any currently diagnosed low back 
disability.  

The rationale for all opinions must be 
provided.

5.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection bilateral hearing loss, a 
low back disability, and for numbness 
of the left leg (asserted to be 
secondary to the low back disability).  
If the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


